ORDER
This case came before the court for oral argument November 7, 1991, pursuant to an order which had directed both parties to appear to show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice was correct in determining that G.L.1956 (1989 Reenactment) § 27-7-2.2 was not applicable to the facts or issues in the case at bar.
Consequently, the plaintiff’s appeal is hereby denied and dismissed. The ruling of the Superior Court in dismissing the plaintiff’s action is affirmed.